DETAILED ACTION
This action is responsive to Applicant’s response filed 8/25/2021.

Allowable Subject Matter
Claims 1, 4-19, and 21-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 8/25/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the apparatuses of independent claims 1 and 21 which embody a chip architecture arranged to implement a classical processor and quantum processor on the same substrate according to the specific combination of claimed structural and functional elements, such as, interprocessor coupling components configured to allow data exchange between the processors, a plurality of quantum unit cells comprising a plurality of qubits, a plurality of classical unit cells comprising a plurality of active components configured to generate a classical bit, and the specified coupling of components, as presented in independent claim 1; as well, the magnetic component architecture of independent claim 21.
Dependent claims 4-19 and 22-23 are directly dependent from claims 1 and 21 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184